Title: To George Washington from Christopher Leffingwell, 15 July 1789
From: Leffingwell, Christopher
To: Washington, George



Norwich [Conn.] July 15 1789.

The Petition of Christopher Leffingwell humbly sheweth—That your Petitioner took a decided part at the commencement

of the late War; a circumstance in evidence. He was one of Six Gentlemen who furnished Money, planned & gave Orders to the Officers who went from Hartford the 25th of May 1775 to raise Men at Pittsfield Bennington &C. to take possession of Ticonderoga & Crown Point & secure the military Stores there—Your Petitioner was in the mercantile line before the War, & was in easy circumstances; was appointed a purchaser for the State of Connecticut; and served under Colo. Trumbull Commissary General during his continuance—also served in the quarter master department under General Mifflin during his continuance in that department. In which time he advanced large Sums of his own money for Provisions &C. for which he now has Loan office Certificates for several thousand Pounds, the Interest of which for many years has been of little use for support of a large family—He has been the Officer for the Port of Norwich ever since it was first established; which since he quitted merchantile business has given him considerable towards support. Your Petitioner is the senior Naval Officer in Connecticut east of New Haven; had, and presumes still has the confidence of his fellow citizens, is known by all the Gentlemen in Congress from this State—Mr Huntington from this Town Colo. Wadsworth, Colo. Trumbull, & Mr Sturges he is intimately acquainted with—The Honourable members in Senate know him & can give his character—He therefore humbly prays for the appointment of Collecter for the District of New London—being advised by some of the members to solicit; presuming he has no competitor who has a better right to solicit with hope; & your petitioner as in duty bound shall ever pray

Chrisr Leffingwell

